    Case 6:20-cr-00024-H-BU Document 34 Filed 12/10/20              Page 1 of 1 PageID 72



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

IJNITED STATES OF AMERICA,
     P1aintiff,

                                                            NO. 6:20-CR-024-01-H

JOSE LUIS ALVAREZ, JR.,
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE IINITED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U'S'C'

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the    court. Accordingly, the Court   accepts the plea of guilty and

Defendant is hereby adjudged guitty.

          sentence will be imposed in accordance with ttre court's scheduling order.

          SOORDERED.

          Dated December   lL    2020.




                                             JAMES/WESLEY HENDRIX
                                             UNIT/D STATES DISTRICT JUDGE
